Mr. Justice Nolt
dissenting, delivered his opinion.
I concur in the view which has been taken of this case by rny brother Canít; and if the case had been submitted to the jury as involving only a question of due diligence or neglect on the part of the ferryman, I should have been satisfied with the verdict. But I do not think he can be liable in the capacity of a common carrier, until the goods are actually on board of his boat ; and as I am of opinion the law was not correctly stated to the jury in that respect.. I think a new trial ought to be granted.